Case: 13-20640      Document: 00512735231         Page: 1    Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20640
                                  Summary Calendar


ARMANDO GONZALEZ,

                                                 Plaintiff-Appellant

v.

FAUSTO AVILA; JAMES W. JONES; LISA D. VATANI; VALERIE J.
STEINER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:12-CV-1017


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Armando Gonzalez, Texas inmate # 01510225, appeals the district
court’s dismissal of his civil rights suit on summary judgment. Gonzalez sued
Fausto Avila, James W. Jones, Lisa D. Vatani, and Valerie Steiner pursuant
to 42 U.S.C. § 1983, claiming they were deliberately indifferent to his serious




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20640    Document: 00512735231       Page: 2   Date Filed: 08/15/2014


                                 No. 13-20640

medical needs. We review a summary judgment de novo. Xtreme Lashes, LLC
v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
      There is no indication in the record, viewed in the light most favorable
to Gonzalez, that the defendants refused to treat him, ignored his complaints,
intentionally treated him incorrectly, or engaged in conduct that clearly
demonstrates a wanton disregard for his medical needs. See Domino v. Tex.
Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). The defendants
were responsive to Gonzalez’s medical needs, prescribed medication to treat
him, renewed the medicaton when needed, and referred him to a dermatologist.
There is no evidence in the record that the defendants’ failure to provide the
specific size of clotrimazole Gonzalez requested was unreasonable, cf. Burton
v. Owens, 511 F. App’x 385, 389-90 (5th Cir. 2013), or that defendant Jones
deliberately prescribed Gonzalez triamcinolone to harm him.           Prescribing
triamcinolone for Gonzalez’s condition was medical malpractice at most, and
committing malpractice is insufficient to show deliberate indifference. Gobert
v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
      In light of the foregoing, the judgment of the district court is AFFIRMED.




                                       2